Citation Nr: 1003907	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2004 rating decision that 
was issued by the Regional Office (RO) in Buffalo, New York 
that reopened but denied the Veteran's claim for service 
connection for a bilateral knee disability.

The Veteran's claim for a bilateral knee disability was 
previously denied in an unappealed March 2003 rating 
decision.  The Board has a legal duty to address the "new 
and material evidence" requirement set forth in 38 C.F.R. § 
3.156(a) regardless of the actions of the RO.  The Board is 
statutorily bound not to consider the merits of the case 
unless new and material evidence is received.  38 U.S.C.A. §§ 
5108, 7104(b).  See also, e.g., McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993), Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in January 2006.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
bilateral knee disability was previously denied by the RO in 
a March 2003 rating decision.  It was held that there was no 
evidence of knee injuries in service, nor did the evidence 
show the current pathology was related to service.  The 
Veteran was notified of this decision and his appellate 
rights, but he did not perfect a timely appeal.

2.  The evidence received since the March 2003 rating 
decision related to an unestablished fact and raised a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a bilateral knee disability.

3.  The currently diagnosed arthritis of the knees was not 
shown to be due to an incident or event that took place 
during the Veteran's service, nor was it shown to be present 
within any presumptive period thereafter.  Rather, the 
evidence shows that the Veteran's arthritis of the knees is 
more likely than not related to a combination of normal age 
related changes, obesity, and gout. 


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision denying service connection 
for the Veteran's bilateral knee disability is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2009). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral knee disability. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009). 
 
3.  A bilateral knee disability is not due to disease or 
injury that was incurred in or aggravated by active service, 
nor may arthritis be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 11112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), which was 
decided during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) held that, if a claimant 
seeks to reopen a claim that was previously denied, VA must 
notify the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for 
the benefit sought.  The notification letter must describe 
what evidence would be sufficient to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the prior denial.

Also during the pendency of this claim, the Court decided 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in 
which it held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection for a claimed disability is awarded.  Id 
at 486.  

In this case, the Veteran was sent a VCAA letter by the RO in 
December 2003, prior to the rating decision that reopened and 
denied the Veteran's claim.  The letter explained that the 
Veteran's claim was previously denied because the evidence 
did not establish a link between the Veteran's left and right 
knee disabilities and his military service and that he needed 
to submit evidence showing a current diagnosis of a 
disability and how the current disability is related to his 
military service.  The VCAA letter also adequately explained 
the new and material evidence standard although the Board 
notes that any error with respect to the latter would in any 
event have been harmless insofar as the RO reopened the 
Veteran's claim and the Board is also considering the claim 
reopened herein.  

The December 2003 letter additionally explained the 
respective duties of VA and the Veteran to submit evidence in 
support of the Veteran's claim and explained the criteria 
that are necessary to establish service connection for a 
claimed disability.  

The Veteran was sent a second VCAA letter in January 2006 
that provided additional information about the respective 
duties of VA and the Veteran to obtain evidence in support of 
the Veteran's claim as well as the information and evidence 
needed to support a claim of service connection for a claimed 
disability.  In March 2006, shortly after the Court decided 
Dingess, the Veteran was sent a letter that adequately 
explained the manner whereby VA assigns disability ratings 
and effective dates.  The Veteran's claim was thereafter 
readjudicated in a November 2006 Supplemental Statement of 
the Case (SSOC), thereby curing any predecisional notice 
errors.  In any event, any error with respect to providing 
the information required by Dingess is harmless in this case 
since service connection for the Veteran's bilateral knee 
disability is denied, so no rating or effective date will be 
assigned.  

In addition to providing the notices described above, VA must 
make reasonable efforts to assist the claimant in the 
obtaining evidence that is necessary to substantiate his or 
her claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including VA 
treatment records; service treatment records; other service 
records consisting of the Veteran's DD-214, DD-215, and 
"jump logs"; a letter and a medical record from the 
Veteran's private physician; lay statements; written 
statements that were submitted by the Veteran; and a 
transcript of the January 2006 DRO hearing.  While the 
Veteran alleged that additional service treatment records 
from an Okinawa hospital existed, VA received a negative 
reply to its request for records from that facility of which 
the Veteran was notified, including in the November 2006 
SSOC; the Veteran acknowledged receiving this notice on his 
December 2006 VA Form 9.  Either these records do not exist 
or the custodian does not have them, therefore any additional 
attempts to obtain these records would be futile.  See 38 
C.F.R. § 3.159(c)(1).  Similarly, while the Veteran alleged 
that he was treated for knee problems at a VA medical 
facility in 1968 or 1969, the VA medical facility responded 
to inquiry by replying that it had no treatment records 
pertaining to the Veteran.  Thus, these records either do not 
exist or are not in the possession of the appropriate 
custodian, and the Veteran was appropriately notified of 
this.  See id. 

A VA examination addressing the etiology of the Veteran's 
left knee disability was provided in connection with the 
Veteran's original claim for service connection for his 
knees.  Additionally, the Board obtained a medical 
specialist's opinion addressing the etiology of the Veteran's 
claimed knee disabilities.

For the reasons set forth above, the Board concludes that VA 
satisfied its duty to assist the Veteran in this case.  

II. New and Material Evidence

In a March 2003 rating decision, the RO denied service 
connection for the Veteran's left and right knee disabilities 
because the evidence did not show that these disabilities 
were due to a disease or injury in service.  The evidence 
considered at that time included service treatment records, a 
treatment record and letter from the Veteran's private 
physician, VA treatment records for the period from  July 6, 
2002 to May 22, 2002, the Veteran's DD-214, the Veteran's 
"jump log", a lay statement from the Veteran's wife, and a 
VA report of examination pertaining to the Veteran's left 
knee.  The Veteran did not timely file a notice of 
disagreement with the RO's decision, which then became final.  
The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the March 2003 rating 
decision includes a lay statement submitted by a person who 
served with the Veteran who indicated that the Veteran 
complained of pain in his knees while he was in service; 
written statements that were submitted by the Veteran in 
which he alleged that he was treated for knee pain earlier 
than is shown by the treatment records in the claims file; 
more recent VA treatment records showing further treatment 
for osteoarthritis of the Veteran's knees; and a transcript 
of the Veteran's testimony before a DRO at a January 2006 
hearing in which he testified that he was treated for knee 
pain while in the service.  In one VA treatment record dated 
in August 2005, a VA resident physician opined that the 
Veteran's right knee disorder was "probably" related to his 
military service.  

This evidence is new, since it was neither considered, nor 
cumulative of evidence that was considered, in connection 
with the March 2003 rating decision.  It is material because 
it raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for a bilateral knee 
disability.  Having reopened the Veteran's claim, the Board 
finds that adjudication on the merits is warranted.  The 
Board may proceed to merits adjudication insofar as the RO 
also reopened the Veteran's claim and considered it on the 
merits; hence the Veteran had an opportunity to be heard at 
the agency of original jurisdiction (AOJ).  

III.  Service connection

The Veteran contends that his currently diagnosed arthritis 
of the knees is due to his military service, specifically, 
stress on his knees from parachute jump landings.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in, or as a result of, a Veteran's 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's service treatment records do not 
show any treatment for an injury to the Veteran's knees or 
arthritis of his knees.  The report of the Veteran's 
separation examination in October 1966 indicated that his 
lower extremities were then normal as did an annual jump 
physical dated in October 1965 and an airborne training 
physical dated in January 1963.  These records also show that 
the Veteran was at one time placed on a profile that 
prohibited parachute jumping and heavy load bearing due to a 
foot disability, but there is no record that the Veteran was 
ever placed on a profile as a result of an injury to, or 
problem with, his knees.  

Service records indicate that the Veteran attended airborne 
training while in service and a DD-215 indicates that he 
received the Marine Corps Parachute Insignia.  "Jump logs" 
submitted by the Veteran also confirm that he engaged in 
numerous parachute jumps while he was in the Marine Corps.  

	A.  Medical Evidence

The Veteran was examined by VA in connection with his 
allegation that his left knee disability was caused by his 
service in February 2003.  At that time, the Veteran told the 
examiner that while he believed that his left knee disability 
was caused by parachute jumps while he was in service he 
could not recall any specific injury to his left knee.  The 
Veteran related that he had gradually increasing knee pain 
over the years.  In 1999, after his knee gave way and he 
fell, he had an arthroscopy of the left knee which revealed a 
lateral meniscus tear and a partial meniscectomy was 
performed.  The Veteran related that he previously worked as 
a construction superintendent but left that occupation for 
more sedentary work due to the vigorous stresses that were 
placed on his knee in his former occupation.  

After examining the Veteran's left knee, the examiner 
diagnosed arthritis of the left knee.  He noted that the 
Veteran was 57 years old, had no specific history of a knee 
injury while he was in service, and worked in the 
construction industry for many years.  He opined that the 
Veteran's knee injury was "at least as likely as not... not 
related to the Veteran's military service." 

VA treatment records show that the Veteran has osteoarthritis 
in both of his knees and was treated by VA for this since 
2002.  A May 2005 treatment note from a medical resident at 
VA indicated that the Veteran's right knee arthritis was 
"probably related" to his in service parachute jumps.  

In a letter dated in January 2002, the Veteran's private 
physician opined that the Veteran had arthritis of his left 
knee which was "probably" aggravated by his service as a 
paratrooper.  A January 2002 treatment record from this 
provider indicates that the Veteran had posttraumatic 
osteoarthritis of the medial compartment of his left knee and 
had arthroscopy of the knee in 1999 for a posterior horn 
meniscal tear.  

As a result of these conflicting opinions, the Board obtained 
an expert review of the claims file by a specialist in 
orthopedics.  This physician indicated that he reviewed the 
claims file.  There was no record of the Veteran having 
sustained any injury during a parachute jump in service.  The 
physician noted that the Veteran's medical records reveal 
that he is obese, has gout, and is 64 years old.  The 
examiner opined that the most likely causes of the Veteran's 
arthritis of the knees were his obesity, gout, and "normal 
age related changes."  He also noted that he was unaware of 
any medical literature associating an increased risk of 
arthritis with parachute jumping absent injury.  The 
physician opined that there was "no credible evidence" that 
the Veteran's arthritis of the knees was related to his 
service.  Further, the Veteran had three documented risk 
factors- obesity, age, and gout- that predisposed him towards 
developing arthritis.

	B.  Lay Evidence

A lay statement from a former soldier who served with the 
Veteran, received by VA in November 2003, indicated that the 
Veteran complained of knee pain during field marches.  He 
indicated that they made equipment jumps carrying heavy loads 
and that the Veteran complained to him about knee pain.  He 
wrote that the Veteran did not seek treatment for his knees 
because he did not want to risk losing his jump pay or having 
to be cross trained into another military occupational 
specialty (MOS). 

The Veteran's wife submitted a written statement dated in 
2002 in which she related that her husband told her that he 
hurt his knees on various occasions while in the service but 
did not seek any treatment for these injuries because 
"Marines are tough."  The Veteran worked in construction 
after his service, and eventually began to limp.  In October 
2000 he stopped working due to his knee pain.

The Veteran submitted a written statement that was received 
by VA in January 2002.  In this statement the Veteran alleged 
that he experienced sore knees and sometimes twisted his 
knees during parachute jump landings but did not seek medical 
treatment for this because he did not want to be removed from 
his position as a parachute rigger.  He served in Vietnam 
during which time his knees "were sore all the time" but 
the pain was not bad enough for the Veteran to seek 
treatment.  Over the years the Veteran's knee pain got worse.  
Now at times he cannot walk secondary to pain.  He did not 
seek treatment for his knees earlier because he "thought 
[he] could tough it out" and "hoped [his knee pain] would 
go away."  

The Veteran also submitted various other written statements 
in which he indicated that his knee pain occurred as a result 
of parachute jumps, that he experienced knee pain during his 
service, and that he did not seek treatment for his knee pain 
during service because he did not want to jeopardize his 
military career and/or because he did not want to be 
ridiculed. 

In a January 2005 written statement and VA Forms 21-4142 the 
Veteran alleged that he was treated by private physicians for 
knee pain for many years prior to seeking treatment from VA.  
In addition to the treatment that he received in 1999, the 
Veteran alleged that he also sought treatment from another 
private physician from 1968 through 1985.  However, the 
Veteran alleged that this physician had since died and the 
Veteran could not obtain any medical records documenting this 
treatment.  In a subsequent letter dated in September 2005 
the Veteran alleged that it was not his fault that his 
private physician died and he therefore could not obtain his 
treatment records, that he did not seek treatment from VA 
earlier because he did not want to "play the VA system", 
and that he felt that the denial of his claim constituted an 
attack on his integrity.  

In a May 2005 written statement the Veteran alleged that he 
was treated by VA for his knees during 1968 and 1969 but 
thereafter sought private treatment for his knees.  As noted 
previously, the identified VA medical facility replied to 
VA's inquiries by indicating that they had no record of 
treating the Veteran.  

In March 2006 the Veteran alleged that he was treated for 
knee pain in service in April 1966 in Okinawa, Japan.  The 
Veteran's service treatment records do not contain any 
documentation of such treatment.  Additionally, a search was 
made for these records by the service department and no such 
records were found.  On his VA Form 9 dated in December 2006 
the Veteran suggested that since some of his personnel 
records were lost by the service department during his 
service as reflected on his DD-214 some of his service 
treatment records may also have been lost.  

At his hearing before a DRO in January 2006 the Veteran 
testified that he often injured his knees while performing 
parachute jumps during his service.  He did not report his 
injuries because his company was "very elite" and reporting 
injuries was something they "just did not do."  He also 
testified he did not want to lose his jump pay and feared 
being reassigned if he sought treatment for his knee 
injuries.  He testified he did not mention his knee problems 
at his discharge physical because "if you wanted to get out 
[of the service]... you didn't complain."  He denied that his 
knees were examined in connection with his discharge 
physical.  

The Veteran testified that he sought treatment from a private 
physician for his knee pain within 1 or 2 years of his 
discharge from service but that the treatment records could 
not be obtained because the physician died.  He testified 
that his knee pain got worse over the prior 40 years.  

	C.  Analysis

The evidence fails to show that the Veteran's arthritis of 
the knees is related to his military service.

The Board acknowledges that the Veteran is competent to 
report that he experienced knee pain during his service; 
however he lacks the medical expertise to diagnose arthritis 
of the knees or to explain the etiology of his current 
arthritis of the knees. See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  
2 Vet. App. 492, 494-495 (1992).  

Moreover, the Veteran's service records do not corroborate 
his current assertions that he injured his knees in service.  
As noted above, the Veteran's service treatment records do 
not show any treatment for knee injuries, knee pain, or 
arthritis during the Veteran's service.  The Board 
acknowledges the Veteran's contention that he concealed these 
injuries from military physicians because he did not want to 
jeopardize his jump status or assignment.  However, in this 
regard it is notable that the Veteran sought treatment for 
painful flat feet during service which caused him to be 
placed on a profile that prohibited parachute jumping for a 
time.  Thus, it is reasonable to conclude that, had the 
Veteran experienced knee pain during his service, he would 
have sought treatment for this.  

While the Veteran eventually claimed that he did seek 
treatment for his knees while stationed in Okinawa, Japan, 
there are no service treatment records documenting any such 
treatment and the Veteran did not disclose any in-service 
treatment until several years after he filed he claim. In 
contrast, at other times he repeatedly denied seeking any 
treatment for knee pain or knee injuries during his service 
and he did not disclose any in-service treatment on the claim 
form that he submitted in connection with his original claim 
for service connection for his knee disabilities. 

Additionally, there is no record that the Veteran was treated 
for a knee disability until 1999 when he tore the medial 
meniscus of his left knee more than 30 years after his 
service.  

The Board acknowledges that the Veteran submitted a letter 
from his private physician opining that the Veteran's left 
knee disability was "probably" related to parachute 
jumping, and a treatment note from a VA resident physician 
opining that the Veteran's right knee disability was 
"probably" related to parachute jumping.  Neither of these 
physicians provided any rationale for their opinions.  

In contrast, after reviewing the claims file, the VA examiner 
who examined the Veteran's left knee in March 2003 did not 
find a relationship between the Veteran's left knee injury 
and his service, noting the Veteran's age, the lack of any 
specific knee injury in service, and the length of time the 
Veteran worked in a civilian occupation that placed a great 
deal of stress on his knees.  Further, the orthopedic 
specialist who reviewed the claims file in September 2009 
also concluded that the Veteran's arthritis of the knees was 
unrelated to his military service.  As previously discussed, 
this specialist observed that the Veteran had three risk 
factors that predisposed him to develop arthritis- advanced 
age, gout, and obesity- and had no documented injury to his 
knees while in service.  Furthermore, this physician noted 
that he was unaware of any link between parachute jumps 
alone, without injury, and an increased incidence of 
arthritis.  Thus, he concluded there was no credible evidence 
that the Veteran's arthritis of the knees was related to his 
service.

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a private 
medical opinion merely because the private physician did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(Obert v. Brown, 5 Vet. App. 30, 33 (1993)) ( a medical 
opinion that a particular event "may" have led to the 
Veteran's disability is too speculative to establish a causal 
relationship).  

In this regard, the Board finds that the opinion of the 
orthopedic specialist who provided the September 2009 opinion 
is more probative than the conclusory notes from the 
Veteran's private physician and the VA resident to the effect 
that the Veteran's knee disabilities were "probably" due to 
his military service as a paratrooper.  While the VA 
specialist explained the basis for his opinion, which was 
consistent with that of the VA examiner who examined the 
Veteran in February 2003, the VA resident and private 
physician did not provide any rationale whatsoever for their 
conclusions.  

While the Veteran's representative argued in his October 2009 
written brief that high impact activities such as parachute 
jumping are "known trauma[s]" that are "often associated 
with arthritis" there is no evidence that the Veteran's 
representative has any credentials which qualify him to 
provide a probative expert opinion as to the cause of the 
Veteran's arthritis.  See, e.g. Wallin 11 Vet. App. at 514;  
Espiritu,  2 Vet. App. at 494-495. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
bilateral knee disability is denied.




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral knee disability, 
the appeal to this extent is allowed.

Service connection for a bilateral knee disability is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


